PLATT, District Judge.
The merchandise in question, consisting of olive oil, was assessed for duty at 40 cents per gallon under paragraph 40 of the tariff act of 1897. The importers’ claim is that said “olive oil is exempt from duty in accordance with the provisions of paragraph 626, as olive oil for manufacturing and mechanical purposes fit only for such use and valued at less than 60 cents per gallon.” The appraiser returned said oil as being fit only for manufacturing' purposes; but, having been invoiced and entered at a value exceeding 60 cents per gallon, duty was assessed by the collector as before stated. The importers 'contend that there was a clerical error on the part of the shipper in making out the invoice covering this oil and that the correct value was less than 60 cents per gallon.
The General Appraiser in his opinion states “that there has been utter failure of proof to establish that there was error in the making of the invoice.” I cannot agree with this opinion. I think a prima facie case was made out by the importer before the Board. The government introduced no evidence to controvert such proof.
Decision of the Board reversed.